19-157
     Jin v. Barr
                                                                                   BIA
                                                                       A077 927 566/568

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 1st day of September, two thousand twenty.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            JOSÉ A. CABRANES,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   AI FU JIN, JIAN LE LI,
14            Petitioners,
15
16                 v.                                            19-157
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONERS:                 Richard Tarzia, Belle Mead, NJ.
24
25   FOR RESPONDENT:                  Ethan P. Davis, Acting Assistant
26                                    Attorney General; Nancy Friedman,
27                                    Senior Litigation Counsel;
28                                    Virginia Lum, Trial Attorney,
29                                    Office of Immigration Litigation,
30                                    United States Department of
31                                    Justice, Washington, DC.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioners    Ai   Fu   Jin   and    Jian   Le   Li,    natives    and

 6   citizens of the People’s Republic of China, seek review of a

 7   December 21, 2018, decision of the BIA denying their motion

 8   to reconsider and terminate removal proceedings.                In re Ai

 9   Fu Jin, Jian Le Li, Nos. A077 927 566/568 (BIA Dec. 21, 2018).

10   We assume the parties’ familiarity with the underlying facts

11   and procedural history.

12       We review the BIA’s denial of reconsideration for abuse

13   of discretion.    See Jin Ming Liu v. Gonzales, 439 F.3d 109,

14   111 (2d Cir. 2006).     The BIA did not abuse its discretion in

15   rejecting     Petitioners’     argument      that      their     removal

16   proceedings    should   be   terminated    pursuant     to    Pereira    v.

17   Sessions, 138 S. Ct. 2105 (2018).           Petitioners argued that

18   their notices to appear (“NTA”) did not include a hearing

19   date and time and thus were insufficient to commence removal

20   proceedings.    We have held, however, “that an NTA that omits

21   information regarding the time and date of the initial removal


                                        2
 1   hearing is nevertheless adequate to vest jurisdiction in the

 2   Immigration Court, at least so long as a notice of hearing

 3   specifying this information is later sent to the alien.”

 4   Banegas Gomez v. Barr, 922 F.3d 101, 112 (2d Cir. 2019).

 5   Although Petitioners’ NTAs did not specify the date and time

 6   of their initial hearing, they unquestionably received notice

 7   of their hearings at which they appeared.   Accordingly, their

 8   argument that their removal order should be reconsidered and

 9   proceedings terminated is foreclosed by Banegas Gomez.

10       For the foregoing reasons, the petition for review is

11   DENIED.   All pending motions and applications are DENIED and

12   stays VACATED.

13                          FOR THE COURT:
14                          Catherine O’Hagan Wolfe,
15                          Clerk of Court
16




                                   3